733 N.W.2d 777 (2007)
In re Petition for DISCIPLINARY ACTION AGAINST Daniel J. MOULTON, a Minnesota attorney, Registration No. 136888.
No. A05-1865.
Supreme Court of Minnesota.
June 27, 2007.

ORDER
By opinion filed on September 28, 2006, we suspended respondent Daniel J. Moulton for a minimum of 90 days for failing to file state and federal employer withholding tax returns and failing to timely pay state and federal employer withholding taxes. In re Moulton, 721 N.W.2d 900, 907 (Minn. 2006). We allowed respondent to apply for reinstatement under Rule 18(f), Rules on Lawyers Professional Responsibility (RLPR), only after he had either made an offer in compromise acceptable to the IRS or had entered into and remained in compliance with a repayment agreement with respect to respondent's outstanding tax liabilities. Id.
Because of changes in IRS procedures for processing offers in compromise dictated by the Tax Increase Prevention and Reconciliation Act of 2005, P.L. 109-222, 120 Stat. 345 (codified in scattered sections of 26 U.S.C.), respondent moves to amend our September 28, 2006, opinion to allow him to apply for reinstatement before reaching agreement with the IRS as to payment of respondent's outstanding tax liabilities. See IRC §§ 7122(c)(1)(A), (B) (2007) (describing the procedures for taxpayer submission and IRS evaluation of offers in compromise of federal tax liabilities). The Director of the Office of Lawyers Professional Responsibility opposes respondent's motion.
We agree that respondent may be reinstated while he continues to negotiate a resolution of his tax obligations.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent's motion be, and the same is, granted. In addition to the conditions for reinstatement stated in paragraph 2 of our opinion in In re Moulton, 721 N.W.2d at 907, respondent may apply for reinstatement by filing an affidavit with the Clerk of Appellate Courts and the Director attesting that respondent has submitted an offer in compromise to the IRS and has satisfied all conditions for IRS evaluation of the offer. If respondent has not reached agreement with the IRS before he is reinstated, respondent shall report to *778 the Director monthly concerning his progress in reaching an agreement until a written agreement has been signed with the IRS or respondent's offer in compromise is deemed accepted under federal law.
BY THE COURT:
/s/
Helen M. Meyer
Associate Justice